Filed 8/27/13 P. v. Aguilera CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

         Plaintiff and Respondent,                                                    F066559

                   v.                                                     (Super. Ct. No. 12M0020)

ANDRES AGUILERA,                                                                  OPINION

         Defendant and Appellant.



                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Kings County. John G.
O’Rourke, Judge. (Ret. Judge of the Kings Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.)
         Paul Bernstein, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

        Before Gomes, Acting P.J., Kane, J., and Detjen, J.
        Appellant Andres Aguilera was found not competent to stand trial by the Kings
County Superior Court pursuant to Penal Code1 section 1368, and criminal proceedings
were suspended in 2012. He filed the instant appeal in which he challenged the length of
his commitment and the sufficiency of the evidence to support a medication order.
During the pendency of this appeal, appellate counsel informed us that appellant has
since been found competent and criminal proceedings were reinstated. He thereafter
entered a plea, admitting to a violation of section 4501.1 (prisoner assault on a
nonprisoner), and was sentenced to a prison term on June 28, 2013. Given the current
status of this case, we will dismiss this appeal as moot and affirm the judgment.
                                       DISCUSSION
        As a general rule, an appellate court only decides actual controversies. It is not the
function of the appellate court to render opinions upon moot questions or abstract
propositions, or declare principles or rules of law which cannot affect the matter in issue
in the case before it. A case becomes moot when a court ruling can have no practical
effect or cannot provide the parties with effective relief. (Eye Dog Foundation v. State
Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536, 541.) Thus, an action that
originally was based on a justiciable controversy cannot be maintained on appeal if all the
questions have become moot by subsequent acts or events. A reversal in such a case
would be without practical effect, and the appeal will therefore be dismissed. (People v.
DeLong (2002) 101 Cal.App.4th 482, 486; In re Dani R. (2001) 89 Cal.App.4th 402,
404.)
        People v. Lindsey (1971) 20 Cal.App.3d 742 (Lindsey) supports a mootness
determination here. In that case, the superior court determined after a hearing that a
criminal defendant was insane and ordered him committed to a state hospital. The


1       All further statutory citations are to the Penal Code unless otherwise indicated.

                                              2
defendant appealed the order. During the pendency of the appeal, the defendant was
certified as sane and criminal proceedings resumed. (Id. at p. 743.) Lindsey dismissed
defendant’s pending appeal of the original commitment as moot because “the
superintendent’s certification of sanity terminates the commitment, leaving no prejudicial
consequences which could be ameliorated by a successful appeal.” (Id. at p. 744, italics
added.)
       Lindsey clearly controls the resolution of appellant’s case. Here, as in Lindsey, the
superior court found defendant was not competent to stand trial, and defendant filed an
appeal from the court’s judgment on that issue. In the interim, the court revisited the
matter, found appellant was restored to competence, and reinstated criminal proceedings.
The finding of competency renders this appeal moot.
       Appellant opposes dismissal on two grounds. First, he urges “there is always the
possibility that doubts will again be expressed as to competency, leading to another
commitment, or about his mental status, potentially interfering with his probation.”
Second, he argues there is a “continuing stigma of once having been found not
competent.”
       Appellant’s first argument is meritless given his subsequent plea and prison term
sentence. As for his second argument, the court in Lindsey rejected an identical
contention.

       “The certificate of [sanity] attests that defendant is no longer under … a
       [mental] disability. The law imposes no disadvantageous collateral
       consequences upon one whose trial has had to be postponed by reason of
       such a temporary disability.… If defendant’s mental state is considered in
       future proceedings, the issue will turn upon what that state is found to be as
       of the relevant time, and not the fact that an order was made under …
       section 1370 [in May 1971]. If any social opprobrium is thought to attach
       by reason of the commitment, that is nothing which is likely to be relieved
       by an appellate decision. The temporary commitment is nothing from
       which defendant needs to ‘clear his name.’” (Lindsey, supra, 20
       Cal.App.3d at pp. 744-745, italics added.)

                                             3
       Finally, this court acknowledges it may exercise its discretion to decide the issues
raised in this appeal if they involve important issues of public interest that are capable of
repetition yet evade review. (See, e.g., People v. Cheek (2001) 25 Cal.4th 894, 897-898;
Conservatorship of Wendland (2001) 26 Cal.4th 519, 524, fn. 1; In re David H. (2008)
165 Cal.App.4th 1626, 1634.) We decline to do so in this case, however, because
appellant has not identified any important issue of public interest. (See, e.g., In re
Michelle M. (1992) 8 Cal.App.4th 326, 329.) While appellant challenged the length of
his commitment and the sufficiency of the evidence for the court’s order for the
involuntary administration of psychotropic medication, both orders have expired given
the subsequent proceedings in this case.
       Therefore, we conclude subsequent events have rendered the present appeal moot.
This case is not one where appellant may suffer future collateral disabilities as a result of
the challenged ruling. The appropriate remedy is dismissal. (Lindsey, supra, 20
Cal.App.3d at p. 744.)
                                      DISPOSITION
       Pursuant to its July 11, 2013, order and no objection having been filed, this court
takes judicial notice of the postappeal proceedings in People v. Aguilera, Kings County
Superior Court, case No. 12CM7310, as described in appellate counsel’s July 3, 2013,
letter brief. On this court’s own motion, the appeal is dismissed as moot. The judgment
is affirmed.




                                              4